DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The lined-through references are entire standard texts.   

Election/Restriction
Inventor’s election, without traverse, of the claims of Group A (claims 1, 4, 5, 7, 48 and 65-69) as the group elected to begin prosecution is acknowledged.  The election/restriction is hereby made FINAL.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
The term avoiding (“…while avoiding the concomitant administration of a CYP3A4 perpetrator…”) is unclear because it is undefined.  Nor is the term defined in the specification.  The plain meaning of the term would seem to indicate that a CYP3A4 perpetrator is not administered in the instant method.  However, judging from dependent claims 4, 5, 7 and 48 (which further define the CYP3A4 perpetrator) the limitation avoid does not seem to encompass not administered (otherwise, the limitations of claims 4, 5, 7 and 48 would be meaningless extra solutions).  But what exactly does it mean?  Is it a type of statistical measurement?  It would seem to be wholly subjective.  However, the definition of the term is crucial to delineation of the metes and bounds of the claim.  As presently written, the public has no means of ascertaining exactly what is encompassed by the claim.  
Clarification is very much in order.  

The remaining claims are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as claims which depend from indefinite claims are also indefinite.  Ex parte Cordova, 10 USPQ 2d 1949, 1952 (PTO Bd. App. 1989).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 5, 7, 48 and 65-69 are rejected under 35 U.S.C. 103 as being unpatentable over US 9,611,267 B2, cited in the IDS.  
Inventor teaches a method of treating cancer comprising administering a therapy comprising administering a therapeutically effective amount of pemigatinib while avoiding the concomitant administration of a CYP3A4 perpetrator (claim 1).  Dependent claims 4, 5, 7 and 48 further define the CYP3A4 perpetrator.  Dependent claim 65 teaches an extensive list of cancers (bladder, breast…, cancer of the small intestine, colorectal cancer…, gastric cancer…gallbladder cancer…, etc.).  Dependent claim 66 teaches that the cancer is a myeloid/lymphoid neoplasm which is 8p11 myeloproliferative syndrome.  Dependent claim 67 teaches that the cancer is cholangiocellular carcinoma.  Dependent claim 68 teaches that the cancer is bladder cancer.  Dependent claim 69 teaches that the administration of pemigatinib comprises (a) a continuous daily administration of an intended or adjusted amount of pemigatinib to a patient in need thereof, or (b) a particular 21-day dosing cycle administered to a patient in need thereof.  
The examiner notes for clarity of the record that the plain meaning of the term avoid (i.e. to not administer) in claim 1 has been used for purposes of this rejection.  That is, the claim has been interpreted as simply a method of treating cancer by administering pemigatinib.  

US 9,611,267 B2 teaches pemigatinib (column 186, Example 126; column 267, claims 1 and 2) as a member of a Markush group of compounds (column 2, line 3) which are useful in the treatment of cancer (column 62, line 12).  The cancers include inter alia bladder cancer, hematopoietic malignancies (i.e. myeloid/lymphoid neoplasms), and gastrointestinal stromal tumors (e.g. cholangiocellular carcinoma, which is encompassed by the prior art term) (column 62, lines 13, 22 and 33).  Dosing of an intended amount is based on body weight and is administered per day (column 68, line 10).  

	Inventor distinguishes over the prior art only in that a therapeutic method is claimed while the prior art explicitly claims the compound.  However, note that a claim to a method of using a compound, where an earlier patent claimed the compound and that patent’s specification disclosed the compound’s utility in the method, is not patentably distinct from the patented compound claim.  (Sun Phar. Indus., Ltd. v. Eli Lilly & Co., 611 F.3d 1381, 95 USPQ 2d 1797 (Fed. Cir. 2010)).  That being the case, one of ordinary skill, given the cited prior art and the relevant case law, would have found the instant method obvious.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J DAVIS whose telephone number is (571)272-0638. The examiner can normally be reached M-F 8:30-5:00 PM EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
, can be reached at 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN J DAVIS/Primary Examiner, Art Unit 1612                                                                                                                                                                                                        1/26/2022